DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment 
1- The amendment filed on 02/15/2022 has been fully considered. Claims 1-13 remain pending in the application, where the independent claims have been amended. New Claims 14-15 have been added.

Examiner’s Amendment
	
2- An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney P. Doody (Reg. No. 35022) on 03/09/2022.

The application has been amended as follows: 
(Currently Amended) A dry powder for inhalation comprising fluticasone propionate, albuterol sulfate and lactose monohydrate, wherein the albuterol sulfate is present in an amount of from about 0.05 wt.% to about 2.5 wt.%.
Original) The dry powder as claimed in claim 1, wherein fluticasone propionate, albuterol sulfate and lactose monohydrate have distinguishable Raman peaks at 1672-1654 cm−1, 790-775 cm−1 and 1092-1082 cm−1, respectively.
3.	(Original) The dry powder as claimed in claim 1, wherein the lactose monohydrate is alpha-lactose monohydrate.
4.	(Original) The dry powder as claimed in claim 1, wherein the fluticasone propionate and albuterol sulfate comprise micronized particles.
5.	(Original) The dry powder as claimed in claim 4, wherein the fluticasone propionate and albuterol sulfate comprise micronized particles having an aerodynamic diameter of between about 0.1 microns to about 15 microns.
6.	(Original) The dry powder as claimed in claim 5, wherein the fluticasone propionate and albuterol sulfate comprise micronized particles having an aerodynamic diameter of between about 0.2 microns to about 10 microns.
7.	(Original) The dry powder as claimed in claim 4, wherein the micronized fluticasone propionate and micronized albuterol sulfate have a D90 of from 2.5 microns to 6 microns, and the alpha-lactose monohydrate has a D90 of from 100 microns to 300 microns.
8.	(Currently Amended) The dry powder as claimed in claim 1 [[4]], wherein the fluticasone propionate is  present in the powder in an amount of from about 0.05 wt.% to about 2.5 wt.%.
Original) The dry powder as claimed in claim 8, wherein the fluticasone propionate and albuterol sulfate are each present in the powder in an amount of from about 0.1 wt.% to about 1 wt.%.
10.	(Original) The dry powder as claimed in claim 1, comprising fluticasone propionate in an amount of from 0.25 wt.% to 0.5 wt.%, albuterol sulfate in an amount of from 1.13 wt.% to 2.26 wt.% and alpha-lactose monohydrate in an amount of from 97.24 wt.% to 98.62 wt.%.
11.	(Currently Amended)  A process for preparing the dry powder as claimed in claim 1 comprising blending fluticasone propionate, albuterol sulfate and lactose monohydrate in a high shear mixer for a period of time within the range of from about 1 minute to about 60 minutes, wherein the high shear mixer comprises an impeller.
12.	(Original) The process as claimed in claim 11, wherein the impeller speed of the high shear mixer is from about 50 rpm to about 2000 rpm.
13.	(Original) The process as claimed in claim 11, wherein the blending process results in the formation of an interactive mixture.
14.	(Previously Presented)  A dry powder for inhalation comprising fluticasone propionate, albuterol sulfate, and lactose monohydrate, wherein the fluticasone propionate and albuterol sulfate are each present in the powder in an amount of from about 0.05 wt.% to about 2.5 wt.%, and wherein fluticasone propionate is present in an amount less than albuterol sulfate.
Previously Presented)  The dry powder as claimed in claim 14, wherein the fluticasone propionate and albuterol sulfate are each present in the powder in an amount of from about 0.1 wt.% to about 1 wt.%.
16.	(New)  The dry powder as claimed in claim 14, comprising fluticasone propionate in an amount of from 0.25 wt.% to 0.5 wt.%, albuterol sulfate in an amount of from 1.13 wt.% to 2.26 wt.% and alpha-lactose monohydrate in an amount of from 97.24 wt.% to 98.62 wt.%.
17.	(New)  The dry powder as claimed in claim 14, wherein fluticasone propionate, albuterol sulfate and lactose monohydrate have distinguishable Raman peaks at 1672-1654 cm−1, 790-775 cm−1 and 1092-1082 cm−1, respectively.
18.	(New) The dry powder as claimed in claim 14, wherein the lactose monohydrate is alpha-lactose monohydrate.
19.	(New) The dry powder as claimed in claim 14, wherein the fluticasone propionate and albuterol sulfate comprise micronized particles having an aerodynamic diameter of between about 0.1 microns to about 15 microns.
20.	(New) The dry powder as claimed in claim 14, wherein the fluticasone propionate and albuterol sulfate comprise micronized particles having a D90 of from 2.5 microns to 6 microns, and the alpha-lactose monohydrate has a D90 of from 100 microns to 300 microns.
New)  A dry powder for inhalation consisting of fluticasone propionate, albuterol sulfate and lactose monohydrate, wherein the albuterol sulfate is present in an amount of from about 0.05 wt.% to about 2.5 wt.%.


Response to Arguments
3- As for the 35 USC § 112, 102 and 103 rejections, the Applicants' arguments, and amendments to the claims are found persuasive, thusly overcoming all the indefiniteness, novelty and obviousness rejections.

Allowable Subject Matter

4- Claims 1-21 are allowed. 
The following is an examiner's statement of reasons for allowance:
As to independent product claims 1, 14 and 21, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:
A dry powder for inhalation comprising/consisting of fluticasone propionate, albuterol sulfate and lactose monohydrate, wherein the albuterol sulfate is present in an amount of from about 0.05 wt.% to about 2.5 wt.%,.
in combination with the other limitations.
The closest prior art found that pertains to the invention, with emphasis added, is Dalvi, Blair, and Roche . However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure (See attached notice of references.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/Mohamed K AMARA/
Primary Examiner, Art Unit 2886